                                                                Case 2:20-cv-00475-APG-DJA Document 16 Filed 07/17/20 Page 1 of 3



                                                           1     FISHER & PHILLIPS LLP
                                                                 MARK J. RICCIARDI, ESQ.
                                                           2
                                                                 Nevada Bar No. 3141
                                                           3     DAVID B. DORNAK, ESQ.
                                                                 Nevada Bar No. 6274
                                                           4     BRIAN L. BRADFORD, ESQ.
                                                                 Nevada Bar No. 9518
                                                           5     300 S. Fourth Street, Suite 1500
                                                                 Las Vegas, NV 89101
                                                           6
                                                                 Telephone: (702) 252-3131
                                                           7     mricciardi@fisherphillips.com
                                                                 ddornak@fisherphillips.com
                                                           8     bbradford@fisherphillips.com
                                                                 Attorneys for Plaintiff/Counterdefendant
                                                           9
                                                                                       UNITED STATES DISTRICT COURT
                                                           10
                                                                                              DISTRICT OF NEVADA
                                                           11
                                                                 BALLY’S LAS VEGAS MANAGER, LLC ) Case No. 2:20-cv-00475-APG-DJA
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                 on behalf of PARBALL NEWCO, LLC      )
                          Las Vegas, Nevada 89101




                                                           13    d/b/a BALLY’S LAS VEGAS,             ) STIPULATION AND ORDER TO
                                                                                                      ) EXTEND TIME REGARDING
                                                           14                         Plaintiff,      ) SPECIAL SCHEDULING ORDER
                                                                                                      ) CONCERNING REVIEW OF
                                                           15    v.                                   ) ARBITRATION AWARD (ECF
                                                                                                      ) NO. 14)
                                                           16
                                                                 LOCAL JOINT EXECUTIVE BOARD OF )
                                                           17    LAS VEGAS and BARTENDERS UNION, ) (First Request)
                                                                 LOCAL NO. 165,                       )
                                                           18                                         )
                                                                                     Defendants.      )
                                                           19    ___________________________________ )
                                                           20
                                                                                                      )
                                                                 LOCAL JOINT EXECUTIVE BOARD OF )
                                                           21    LAS VEGAS and BARTENDERS UNION, )
                                                                 LOCAL NO. 165,                       )
                                                           22                                         )
                                                                                    Counterclaimants, )
                                                           23                                         )
                                                           24
                                                                        vs.                           )
                                                                                                      )
                                                           25    BALLY’S LAS VEGAS MANAGER, LLC )
                                                                 on behalf of PARBALL NEWCO, LLC      )
                                                           26    d/b/a BALLY’S LAS VEGAS              )
                                                                                                      )
                                                           27
                                                                                    Counterdefendant. )
                                                           28                                         )
                                                                 ___________________________________
                                                                                                            -1–
                                                                 FP 38129376.1
                                                                Case 2:20-cv-00475-APG-DJA Document 16
                                                                                                    15 Filed 07/17/20
                                                                                                             07/08/20 Page 2 of 3



                                                           1               Plaintiff/Counterdefendant Bally’s Las Vegas Manager, LLC on behalf of
                                                           2     Parball Newco, LLC d/b/a Bally’s Las Vegas (“Bally’s” or “Plaintiff”) and
                                                           3     Defendants/Counterclaimants Local Joint Executive Board of Las Vegas (“Joint
                                                           4     Board”) and Bartenders Union, Local 165’s (“Local 165”), by and through their
                                                           5     respective counsel, hereby submit this Stipulation, Request and Proposed Order for
                                                           6     Extension of Time for the Special Scheduling Order Concerning Review of Arbitration
                                                           7     Award (ECF No. 14) pursuant to LR 7-1. That Order provided, in relevant part:
                                                           8              “within 30 days of this Order [by July 10, 2020], Plaintiff must file a motion for
                                                           9               summary judgment.”
                                                           10             “Defendants’ cross-motion for summary judgment and response must be filed
                                                           11              within 30 days of service of the motion [or by August 10, 2020 due to August 9
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                           being on a Sunday].”
                          Las Vegas, Nevada 89101




                                                           13             “if Defendants file points and authorities in opposition, Plaintiff has twenty days
                                                           14              [to August 31, 2020, due to August 29 being on a Saturday] from the date of
                                                           15              service of such points and authorities to file a reply.”
                                                           16    See ECF No. 14 (parentheticals added).
                                                           17    The Parties jointly request the scheduling order to be revised as follows:
                                                           18                    Bally’s shall file its Motion for Summary Judgment no later than Friday,
                                                           19                     July 24, 2020.
                                                           20                    Local 165 shall file its cross-motion for summary judgment and response
                                                           21                     no later than Monday, August 24, 2020.
                                                           22                    Bally’s shall file its Reply no later than Monday, September 14, 2020.
                                                           23              The proposed modification in schedule is necessary because Bally’s counsel will
                                                           24    require additional time to finalize its Motion for Summary Judgment due to an
                                                           25    upcoming arbitration hearing on July 16, 2020. The additional time will allow Bally’s
                                                           26    counsel to complete preparation for and participation in the upcoming arbitration, and
                                                           27    thereafter finalize the points and authorities in support of the motion.
                                                           28    ///

                                                                                                                  -2–
                                                                 FP 38129376.1
                                                                Case 2:20-cv-00475-APG-DJA Document 16 Filed 07/17/20 Page 3 of 3



                                                           1             This stipulation is therefore brought in good faith and not for the improper
                                                           2     purposes such as delay or harassing of parties.
                                                           3
                                                                  IT IS SO STIPULATED.
                                                           4

                                                           5     DATED this 8th day of July, 2020.             DATED this 8th day of July, 2020.

                                                           6     FISHER & PHILLIPS LLP                         McCRACKEN, STEMERMAN &
                                                                                                               HOLSBERRY, LLP
                                                           7     By:/s/ Brian L. Bradford
                                                                 Mark J. Ricciardi, Esq.                       By: /s/ Sarah Grossman-Swenson
                                                           8     David B. Dornak, Esq.                         Sarah Grossman-Swenson, #11979
                                                                 Brian L. Bradford, Esq.                       Sarah O. Varela, #12886
                                                           9     300 S. Fourth Street, Suite 1500              1630 Commerce Street
                                                           10
                                                                 Las Vegas, Nevada 89101                       Suite A-1
                                                                 Tel: (702) 252-3131                           Las Vegas, Nevada 89102
                                                           11    Attorneys for                                 Tel: (702) 386-5107
                                                                 Plaintiff/Counterdefendant                    Attorneys for
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                               Defendants/Counterclaimants
                          Las Vegas, Nevada 89101




                                                           13

                                                           14                                                 IT IS SO ORDERED
                                                           15
                                                                                                              this 17th day of July, 2020.
                                                           16

                                                           17
                                                                                                              ________________________________
                                                           18                                                 UNITED STATES MAGISTRATE JUDGE
                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                              -3–
                                                                 FP 38129376.1
